DETAILED ACTION
	This Office Action is in response to an amendment filed 09/08/2022.
	Claims 21-23, 25-29, 31-36, 38-40 and 44-46 are pending.
	Claims 41-41 have been cancelled.
Claims 44-46 have been added.
	Claims 21, 26, and 33 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-29, 31-36, 38-39 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa et al. (hereinafter Antipa, U.S. Patent Application Publication No. 2015/0169518 A1, filed 12/16/2013, published 06/18/2015) in view of Sun et al. (hereinafter Sun, U.S. Patent Application Publication No. 2013/0125045 A1, filed 11/16/2012, published 05/16/2013), and in further view of Perantatos et al (hereinafter Perantatos U.S. Patent Application Publication No. 2006/0212790 A1, filed 03/18/2005, published 09/21/2006).
Regarding independent claim 21, Antipa teaches:
A device comprising:
one or more processors (see Antipa at least Fig. 8, 802);
one or more computer-readable media that (see Antipa at least Fig. 8, 804, 806, 816) when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Note: Given the broadest reasonable interpretation and for purposes of examination, the Examiner interprets the limitation below as containing at minimum two (2) visual elements given that the term “elements” is plural. The Examiner further suggests that Applicant change this to at least 3 visual elements. Also, there are two (2) cells, one for each of the two (2) elements

rendering a web page comprising visual elements, the web page, when rendered, comprising a rendered web page; generating cells that are interactable, wherein an individual cell of the cells corresponds to an individual visual element of the visual elements (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302 and allows the user to edit the first web page 302).
Note: Given the broadest reasonable interpretation and for purposes of examination, the Examiner interprets the limitation below as containing at minimum two (2) visual elements given that the term “elements” is plural. The Examiner further suggests that Applicant change this to at least 3 visual elements. Thus, a first subset contains one (1) visual element and the second subset contains one (1) visual element.

Antipa fails to explicitly teach:
determining that a first subset of visual elements is associated with a dynamic configuration, wherein the first subset of visual elements is configured based at least in part on an orientation of the device such that:
(i) when the device is associated with a first orientation when the web page is rendered, the first subset of the visual elements is associated with a first configuration, and
(ii) when the device is associated with a second orientation when the web page is rendered, the first subset of the visual elements is associated with a second configuration that is different than the first configuration;
determining that a second subset of the visual elements is excluded from the dynamic configuration such that the second subset of the visual elements is associated with a third configuration that defines a position of individual visual elements of the second subset of the visual elements relative to each other, the second subset of the visual elements being associated with the third configuration when the device is associated with the first orientation or the second orientation.
However, Sun teaches:
determining that a first subset of visual elements is associated with a dynamic configuration, wherein the first subset of visual elements is configured based at least in part on an orientation of the device, such that: (i) when the device is associated with a first orientation when the web page is rendered, the first subset of the visual elements is associated with a first configuration, and (ii) when the device is associated with a second orientation when the web page is rendered, the first subset of the visual elements is associated with a second configuration that is different than the first configuration (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. Figures 7A-B, include a first window 701 and a second window 702. In Fig. 7A, a user may touch one of the windows (e.g. the first window 701), then rotate the apparatus 100 clockwise and have the first window 701 (the window being touched) maintain its orientation with respect to the orientation of the apparatus 100, while the second window 702 rotates to match the new orientation of the apparatus 100. Touching one or the other of the first window 701 or the second window 702, makes that window static or fixed in orientation with respect to the apparatus 100 orientation, while the window not touched is dynamic with respect to the touch screen orientation. In this example, the second window 702 (the touched window) corresponds to the claimed first subset, and the visual elements correspond to the windows hosting the applications).
determining that a second subset of the visual elements is excluded from the dynamic configuration such that the second subset of the visual elements is associated with a third configuration that defines a position of individual visual elements of the second subset of the visual elements relative to each other, the second subset of the visual elements being associated with the third configuration when the device is associated with the first orientation or the second orientation (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. Figures 7A-B, include a first window 701 and a second window 702. In Fig. 7A, a user may touch one of the windows (e.g. the first window 701), then rotate the apparatus 100 clockwise and have the first window 701 (the window being touched) maintain its orientation with respect to the orientation of the apparatus 100, while the second window 702 rotates to match the new orientation of the apparatus 100. Touching one or the other of the first window 701 or the second window 702, makes that window static or fixed in orientation with respect to the apparatus 100 orientation, while the window not touched is dynamic with respect to the touch screen orientation. In this example, the second window 702 (the touched window) corresponds to the claimed first subset, and the visual elements correspond to the windows hosting the applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sun with those of Antipa as both of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Sun provides Antipa with a method of managing the layout of display elements in an environment where the orientation of the device or screen or display may change.
Antipa further teaches:
receiving an indication of a user gesture indicating movement of a visual element of the visual elements to a new location (at least p. 3, [0031]; Figure 4 [Wingdings font/0xE0] Antipa teaches an editable web page 400 where the user has chosen to be in editing mode. The web page 400 includes one or more components 402A-402F, with each component 402A-402F having an invisible overlay in an outer frame so that when a user interacts with what he thinks are the components 402A-402F, he is interacting with configuration objects in the outer frame. One or more editing functions 404 are also displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing functions 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted here as areas where additional components could be added via dragging. The dragging function allows the user to at least add components to an existing layout of components (see p. 3, [0031]; Fig. 4).
Antipa and Sun fail to explicitly teach:
rendering a configuration indicator to indicate that:
the first subset of the visual elements is associated with the dynamic configuration, and
moving the visual element to the new location will add the visual element to the first subset of the visual elements associated with the dynamic configuration such that the visual element will be displayed in the first configuration when the device is associated with the first orientation or the visual element will be displayed in the second configuration when the device is associated with the second orientation.
However, Perantatos teaches:
Note: it is unclear whether “the visual element” is from the first or second subset of visual elements, or is a new visual element not associated with either the first or second subsets. Please clarify!

rendering a configuration indicator to indicate that: the first subset of the visual elements is associated with the dynamic configuration, and moving the visual element to the new location will add the visual element to the first subset of the visual elements associated with the dynamic configuration such that the visual element will be displayed in the first configuration when the device is associated with the first orientation or the visual element will be displayed in the second configuration when the device is associated with the second orientation (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches target-conditional display of different visual indicators (visual feedback) during an edit-mode dragging/dropping (moving) operation. That is, potential targets of a drag/drop operation may (or may not) have an applied “condition” (e.g. Perantatos calls this “group-level ordering”, lock) that dictates what may (or may not) happen to content that is dragged/dropped into (onto) the target. These different outcomes determine what visual indicator is displayed to the user. For example, if the target has a “group-level ordering” condition applied to it, content dropped into (onto) the target may be alphabetized according to the target content. This is indicated by a box visual indicator. If the target does not have a “group-level ordering” condition applied to it, then content dragged/dropped into (onto) the target will not be alphabetized with the target content. This is indicated by a horizontal bar. Hence, the target of the drag and drop operation may have a “dynamic configuration” in that content comprising the target may alter content being dropped into it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with those of Antipa and Sun as all three of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Perantatos provides the combination of Antipa and Sun with a method for managing elements on a web page that allows for quick and efficient reorganization of elements and that provides feedback to the web page author/editor as changes are made (Perantatos at [0004]).










Regarding dependent claim 22, Antipa teaches:
generating the cells comprises receiving layout data describing locations and sizes for individual visual elements of the visual elements; and generating the cells based at least in part on the layout data (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

Regarding dependent claim 23, Antipa fails to explicitly teach:
generating the cells based at least in part on at least one of the first orientation or the second orientation.
Antipa does not appear to consider orientation.
However, Sun teaches:
generating the cells based at least in part on at least one of the first orientation or the second orientation (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. Figures 7A-B, include a first window 701 and a second window 702. In Fig. 7A, a user may touch one of the windows (e.g. the first window 701), then rotate the apparatus 100 clockwise and have the first window 701 (the window being touched) maintain its orientation with respect to the orientation of the apparatus 100, while the second window 702 rotates to match the new orientation of the apparatus 100. Touching one or the other of the first window 701 or the second window 702, makes that window static or fixed in orientation with respect to the apparatus 100 orientation, while the window not touched is dynamic with respect to the touch screen orientation. In this example, the second window 702 (the touched window) corresponds to the claimed first subset, and the visual elements correspond to the windows hosting the applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sun with those of Antipa as both of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Sun provides Antipa with a method of managing the layout of display elements in an environment where the orientation of the device or screen or display may change.

Regarding dependent claim 25, Antipa fails to explicitly teach:
detecting a change to an orientation of a display of the device;
rendering, based at least in part on detecting the change to the orientation of the display, a new web page comprising the visual elements that are at least one of (i) in a different location, (ii) in a different order, or (iii) or a different size; and generating new cells based on the new web page.
However, Sun teaches:
detecting a change to an orientation of a display of the device; rendering, based at least in part on detecting the change to the orientation of the display, a new web page comprising the visual elements that are at least one of (i) in a different location, (ii) in a different order, or (iii) or a different size; and generating new cells based on the new web page (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. In Fig. 10, the apparatus 1000 displays a first application on a first region 1001 and displays a second application on a second region 1002. After a rotation, the first application and the second application may be rotated by 90 degrees and may be respectively displayed on a first region 1003 and a second region 1004. Thus, upon rotation, the first application on a first region 1001 with respect to the second application on a second region 1002 change is at (i) a different location than it was prior to the rotation. Further, from the perspective of displayed elements within the first application on a first region 1001 and elements displayed in the second application on a second region 1002, elements in the first application in the first region 1001 have changed both location and position when rotated (compare the first region 1001 before rotation with the first region 1003 after rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sun with those of Antipa as both of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Sun provides Antipa with a method of managing the layout of display elements in an environment where the orientation of the device or screen or display may change.

Regarding independent claim 26, Antipa teaches:
A device comprising:
one or more processors (see Antipa at least Fig. 8, 802);
one or more computer-readable media that, when executed by the one or more processors (see Antipa at least Fig. 8, 804, 806, 816), cause the one or more processors to perform operations comprising:
presenting a user interface for editing a web page (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, a first web page is rendered that is un-editable. A second web page is then created as an editable overlay to the first web page
receiving, via the user interface, an indication of a user gesture indicating movement of a visual element to a location (at least p. 3, [0031]-[0033]; Figure 4 [Wingdings font/0xE0] Antipa teaches an editable web page 400 where the user has chosen to be in editing mode. The web page 400 includes one or more components 402A-402F, with each component 402A-402F having an invisible overlay in an outer frame so that when a user interacts with what he thinks are the components 402A-402F, he is interacting with configuration objects in the outer frame. One or more editing functions 404 are also displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing functions 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted here as areas where additional components could be added via dragging. The dragging function allows the user to at least add components to an existing layout of components (see [0031])).
Antipa fails to explicitly teach:
determining that a first subset of visual elements includes a dynamic configuration, wherein the first subset of visual elements is configured based at least in part on an orientation of a device such that:
(i) when the device is associated with a first orientation when the web page is rendered, the first subset of the visual elements is associated with a first configuration, and
(ii) when the device is associated with a second orientation when the web page is rendered, the first subset of the visual elements is associated with a second configuration that is different than the first configuration;
determining that a second subset of the visual elements is excluded from the dynamic configuration such that the second subset of the visual elements is associated with a third configuration that defines a position of individual visual elements of the second subset of the visual elements relative to each other, the second subset of the visual elements being associated with the third configuration when the device is associated with the first orientation or the second orientation; and
However, Sun teaches:
determining that a first subset of visual elements includes a dynamic configuration, wherein the first subset of visual elements is configured based at least in part on an orientation of a device such that: (i) when the device is associated with a first orientation when the web page is rendered, the first subset of the visual elements is associated with a first configuration, and (ii) when the device is associated with a second orientation when the web page is rendered, the first subset of the visual elements is associated with a second configuration that is different than the first configuration (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. Figures 7A-B, include a first window 701 and a second window 702. In Fig. 7A, a user may touch one of the windows (e.g. the first window 701), then rotate the apparatus 100 clockwise and have the first window 701 (the window being touched) maintain its orientation with respect to the orientation of the apparatus 100, while the second window 702 rotates to match the new orientation of the apparatus 100. Touching one or the other of the first window 701 or the second window 702, makes that window static or fixed in orientation with respect to the apparatus 100 orientation, while the window not touched is dynamic with respect to the touch screen orientation. In this example, the second window 702 (the touched window) corresponds to the claimed first subset, and the visual elements correspond to the windows hosting the applications);
determining that a second subset of the visual elements is excluded from the dynamic configuration such that the second subset of the visual elements is associated with a third configuration that defines a position of individual visual elements of the second subset of the visual elements relative to each other, the second subset of the visual elements being associated with the third configuration when the device is associated with the first orientation or the second orientation (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. Figures 7A-B, include a first window 701 and a second window 702. In Fig. 7A, a user may touch one of the windows (e.g. the first window 701), then rotate the apparatus 100 clockwise and have the first window 701 (the window being touched) maintain its orientation with respect to the orientation of the apparatus 100, while the second window 702 rotates to match the new orientation of the apparatus 100. Touching one or the other of the first window 701 or the second window 702, makes that window static or fixed in orientation with respect to the apparatus 100 orientation, while the window not touched is dynamic with respect to the touch screen orientation. In this example, the second window 702 (the touched window) corresponds to the claimed first subset, and the visual elements correspond to the windows hosting the applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sun with those of Antipa as both of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Sun provides Antipa with a method of managing the layout of display elements in an environment where the orientation of the device or screen or display may change.
Antipa and Sun fail to explicitly teach:
rendering, via the user interface, a configuration indicator to indicate that: the first subset of the visual elements is associated with the dynamic configuration, and moving the visual element to the location will add the visual element to the first subset of the visual elements associated with the dynamic configuration.
However, Perantatos teaches:
rendering, via the user interface, a configuration indicator to indicate that: the first subset of the visual elements is associated with the dynamic configuration, and moving the visual element to the location will add the visual element to the first subset of the visual elements associated with the dynamic configuration (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches target-conditional display of different visual indicators (visual feedback) during an edit-mode dragging/dropping (moving) operation. That is, potential targets of a drag/drop operation may (or may not) have an applied “condition” (e.g. Perantatos calls this “group-level ordering”, lock) that dictates what may (or may not) happen to content that is dragged/dropped into (onto) the target. These different outcomes determine what visual indicator is displayed to the user. For example, if the target has a “group-level ordering” condition applied to it, content dropped into (onto) the target may be alphabetized according to the target content. This is indicated by a box visual indicator. If the target does not have a “group-level ordering” condition applied to it, then content dragged/dropped into (onto) the target will not be alphabetized with the target content. This is indicated by a horizontal bar. Hence, the target of the drag and drop operation may have a “dynamic configuration” in that content comprising the target may alter content being dropped into it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with those of Antipa and Sun as all three of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Perantatos provides the combination of Antipa and Sun with a method for managing elements on a web page that allows for quick and efficient reorganization of elements and that provides feedback to the web page author/editor as changes are made (Perantatos at [0004]).

Regarding dependent claim 27, Antipa teaches:
prior to presenting the user interface for editing the web page: receiving layout data describing locations and sizes for individual visual elements of one or more visual elements associated with the web page; and generating, based at least in part on at least one of the layout data, an overlay comprising one or more cells (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

Regarding dependent claim 28, Antipa teaches:
determining a cell to which a visual element corresponds; generating, based at least in part on a portion of the layout data associated with the cell, an image of the visual element; responsive to receiving the indication of the user gesture, sending instructions to render the image of the visual element in the location; and updating the web page based at least in part on the rendered image of the visual element (at least pp. 3-4, [0030]-[0037]; Figures 3-7 [Wingdings font/0xE0] Antipa teaches a method 300 of providing an editable version of a first web page 302 having one or more components 304 (interpreted as the claimed cells corresponding to visual elements). The first web page 302 is inserted into an inline frame 306 of a second web page 308 as a first page DOM structure 310. Then, configuration nodes 312 are created for each of the components 304, and these configuration nodes 312 are placed as invisible child nodes of the first page DOM structure 310. An outer frame 314 may include one or more editor functions 316 and a configuration function 318. The configuration function 318 reads all the configuration nodes 312 in the first page DOM structure 310 and forms one or more corresponding configuration objects 320 in the outer frame 314. Then, a page overlay DOM element 322 is created in the outer frame 314. One or more configuration DOM elements 324 are created (one for each of the components 304). The configuration DOM elements 324 are created using the information from the configuration objects 320 so that they exactly overlay the corresponding components 304 in the first web page 302 (now in the first page DOM structure 310). Thus, when a user interacts with the second web page 308, he is actually interacting only with the outer frame 314 of the second web page 308 and, more specifically, the editor functions 316, page overlay DOM element 322, and/or configuration DOM elements 324. That is, the first web page 302 is rendered in a form that is un-editable. A second web page is then created as an editable overlay to the first web page 302).

Regarding dependent claim 29, Antipa teaches:
rendering an insertion point representing a placement of the visual element on the web page if the user gesture is terminated, wherein the insertion point comprises a visual marking corresponding to an edge of a proximate cell of the one or more cells (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging. These additional editing functions 406 act as insertion points created in response to the dragging operation).



Regarding dependent claim 31, Antipa teaches:
rendering, prior to receiving the indication of the user gesture and responsive to receiving an indication of a different user gesture, a tooltip associated with one or more options for enabling at least movement of the visual element, wherein the one or more options are determined based at least in part on a type of the visual element (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging).

Regarding dependent claim 32, Antipa teaches:
rendering a tooltip comprising one or more options, each option corresponding to a predetermined type of visual element; determining a selection of an option of the one or more options of the tooltip; rendering a visual representation of an element type corresponding to the option selected, wherein the visual element corresponds to the visual representation and wherein the user gesture indicates movement of the visual element from a location proximate the tooltip to a location proximate a cell of one or more cells associated with an overlay positioned above a rendered web page via the user interface; and responsive to receiving the indication of the user gesture, sending instructions to render the visual element in the location associated with the overlay (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging).

Regarding claims 33-36 and 38-39, claims 33-36 and 38-39 merely recite a method for execution on the device of claims 26-29 and 31-32, respectively. Thus, Antipa in view of Perantatos, Gouesbet and Maghoul teaches every limitation of claims 33-36 and 38-39, and provides proper motivation, as indicated in the rejections of claims 26-29 and 31-32.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Sun, and in further view of Perantatos, and in further view of Kelly (U.S. Patent Application Publication No. 2006/0136822 A1, filed 12/22/2004, published 06/22/2006).
Regarding dependent claim 40, Antipa, Sun and Perantatos fail to explicitly teach:
rendering via the user interface, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and rendering the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template.
However, Kelly teaches:
displaying via the user interface, a plurality of web page templates; receiving a selection of a web page template of the web page templates; and presenting the user interface for editing the web page, wherein the web page is based at least in part on the selected web page template (at least pp. 3-4, [0022]-[0031]; Figures 2-3 [Wingdings font/0xE0] Kelly teaches a method for creating/editing a web page that includes initial selection of a template (layout) from a collection of templates (see Fig. 3) using a design wizard UI. From there, editing may commence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kelly with that of Antipa and Perantatos as all three of these inventions are related to the arrangement of content on a display screen and/or editing thereof. Adding the teaching a Kelly provides Antipa and Perantatos with an easy to use design wizard for creating/editing a web page that includes the ability of selecting from a variety of ready-made sample design templates or layouts that speeds up the process of creating/editing and eventual publishing of a web page.

Regarding dependent claim 44, Antipa fails to explicitly teach:
the first subset of the visual elements is displayed in a first row when the device is associated with the first orientation, and the first subset of the visual elements is displayed in a column when the device is associated with the second orientation.
However, Sun teaches:
the first subset of the visual elements is displayed in a first row when the device is associated with the first orientation, and the first subset of the visual elements is displayed in a column when the device is associated with the second orientation (at least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. In Fig. 10, the apparatus 1000 displays a first application on a first region 1001 and displays a second application on a second region 1002, where the orientation of the apparatus 1000 is in a horizontal or landscape orientation. After a rotation, the first application and the second application may be rotated by 90 degrees and may be respectively displayed on a first region 1003 and a second region 1004, where the orientation of the apparatus 1000 is now in a vertical or portrait orientation Thus, prior to rotation, the first application on a first region 1001 with respect to the second application on a second region 1002 are arranged in a row, whereas after rotation, the first application on a first region 1001 with respect to the second application on a second region 1002 are arranged in a column. Further, from the perspective of displayed elements within the first application on a first region 1001 and elements displayed in the second application on a second region 1002, elements in the first application in the first region 1001 and the second region 1002 are in columns, whereas after rotation, elements in the first application in the first region 1003 and the second region 1004 are in rows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sun with those of Antipa as both of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Sun provides Antipa with a method of managing the layout of display elements in an environment where the orientation of the device or screen or display may change.






Regarding dependent claim 45, Antipa fails to explicitly teach:
the second subset of the visual elements is displayed in a second row proximate the first subset of the visual elements in the third configuration when the device is associated with the first orientation or the second orientation.
However, Sun teaches:
the second subset of the visual elements is displayed in a second row proximate the first subset of the visual elements in the third configuration when the device is associated with the first orientation or the second orientation (t least Abstract; p. 8, [0106]-[0109], [0112]-[0114]; Figures 7A-B, 10 [Wingdings font/0xE0] Sun teaches a touch screen that can display multiple windows, each window containing an executing application. Figures 7A-B, include a first window 701 and a second window 702. In Fig. 7A, a user may touch one of the windows (e.g. the first window 701), then rotate the apparatus 100 clockwise and have the first window 701 (the window being touched) maintain its orientation (e.g. in a row) with respect to the orientation of the apparatus 100, while the second window 702 rotates to match the new orientation of the apparatus 100. Touching one or the other of the first window 701 or the second window 702, makes that window static or fixed in orientation with respect to the apparatus 100 orientation, while the window not touched is dynamic with respect to the touch screen orientation. In this example, the second window 702 (the touched window) corresponds to the claimed first subset, and the visual elements correspond to the windows hosting the applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sun with those of Antipa as both of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Sun provides Antipa with a method of managing the layout of display elements in an environment where the orientation of the device or screen or display may change.

Regarding dependent claim 46, Antipa and Sun fail to explicitly teach:
Note: This claim would appear to come from one of Applicant’s Drawings? Perhaps Figure 4C? The Examiner has no idea how to interpret this claim. For example, there does not appear to be a “shaded region”, nor any identification of such, nor any indication that the shaded region is display at least partially over the first subset of visual elements. Pending further clarification, this claim will be given a broad interpretation. Please clarify!

the configuration indicator is a shaded region that is displayed at least partially over the first subset of the visual elements.
However, Perantatos teaches:
the configuration indicator is a shaded region that is displayed at least partially over the first subset of the visual elements (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches target-conditional display of different visual indicators (visual feedback) during an edit-mode dragging/dropping (moving) operation. That is, potential targets of a drag/drop operation may (or may not) have an applied “condition” (e.g. Perantatos calls this “group-level ordering”, lock) that dictates what may (or may not) happen to content that is dragged/dropped into (onto) the target. These different outcomes determine what visual indicator is displayed to the user. For example, if the target has a “group-level ordering” condition applied to it, content dropped into (onto) the target may be alphabetized according to the target content. This is indicated by a box visual indicator. If the target does not have a “group-level ordering” condition applied to it, then content dragged/dropped into (onto) the target will not be alphabetized with the target content. This is indicated by a horizontal bar. Hence, the target of the drag and drop operation may have a “dynamic configuration” in that content comprising the target may alter content being dropped into it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with those of Antipa and Sun as all three of these inventions are related to the editing and arrangement of content on a display screen. Adding the teaching of Perantatos provides the combination of Antipa and Sun with a method for managing elements on a web page that allows for quick and efficient reorganization of elements and that provides feedback to the web page author/editor as changes are made (Perantatos at [0004]).





















Response to Arguments
	Regarding the previous rejection of independent claim 21 (and similarly claims 26 and 33), Applicant argues that combination of Antipa, Perantatos, Gouesbet, and Maghoul does not teach or suggest at least

rendering a configuration indicator to indicate that:
the first subset of the visual elements is associated with the dynamic configuration, and
moving the visual element to the new location will add the visual element to the first subset of the visual elements associated with the dynamic configuration such that the visual element will be displayed in the first configuration when the device is associated with the first orientation or the visual element will be displayed in the second configuration when the device is associated with the second orientation.

First, the Examiner notes that the prior arts of Gouesbet and Maghoul have been replaced in favor of the prior art of Sun.

Second, with regard to the teaching of Perantatos, the Examiner respectfully disagrees that Perantatos fails to teach the limitations prior to amendment or after amendment.
In is unclear to the Examiner what element is “the visual element” as in “moving the visual element”? Is “the visual element” a member of the first or second subset of visual elements or an additional visual element not in either subset?
Further, the rejection of independent claim 21 (and similarly independent claims 26 and 33) are 103 rejections. The orientation of the device is taught by Sun. The configuration indicator is taught by Perantatos and appears when a visual element that does not have a “group” configuration associated with it is dragged to the group having a “group” configuration associated with it.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
12/17/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177